ALLOWABILITY NOTICE
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to an invention non-elected without traverse.  Accordingly, claim 17 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows referencing the claims dated 12/29/2020: 

Claim 17 is cancelled.
Allowable Subject Matter
Claims 2-10 and 14-16 are instantly allowed via examiner’s amendment.
The following is an examiner’s statement of reasons for allowance: 
(Claim 2) In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “ …wherein a width of the installation convex blocks is smaller than a length of the installation guide grooves: and defining ends, towards the sensor protrusion, in a width direction of the installation convex blocks as front ends, and defining another ends in the wide direction of the installation convex blocks as rear ends, the fixing bolt abuts against the rear ends, in the
width direction, of the installation convex blocks after being inserted into the insert grooves of the fixing base in the matched manner.”
 (Claim 9) In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “… wherein a flared guide structure is disposed at an opening of each said insert groove.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MARINA A TIETJEN/Primary Examiner, Art Unit 3799